Citation Nr: 1829465	
Decision Date: 06/11/18    Archive Date: 06/27/18

DOCKET NO.  15-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from August 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The appellant filed a timely Notice of Disagreement (NOD), received in July 2013.  A Statement of the Case (SOC) was issued in December 2014.  A timely substantive appeal was received in January 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, this matter must be remanded.

In his January 2015 substantive appeal, the appellant reported that his bilateral hearing loss had worsened since his last VA examination in June 2013.  Thus, he was afforded an examination in July 2017.  Such examination occurred after the issuance of the December 2014 SOC.  The AOJ has not yet considered the results of such examination as no Supplemental Statement of the Case (SSOC) has been issued.  This has not escaped the attention of the appellant's representative.

38 U.S.C. § 7105(e) provides that waiver of initial AOJ review of evidence submitted by the claimant or his representative to the AOJ or the Board is presumed in cases where, as here, the substantive appeal was filed after February 2, 2013.  See 38 U.S.C. § 7105(e); VA Fast Letter 14-02 (May 2, 2014).  The July 2017 examination report, however, was created by VA, not submitted by the appellant.  Thus, the automatic waiver provisions are not for application.  

In these circumstances, a remand is warranted for initial AOJ review of this evidence and, if the claim remains denied, issuance of a SSOC to the appellant and his representative.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to an initial compensable rating for bilateral hearing loss, considering all the evidence of record, including the report of the July 2017 VA examination.

2.  If the benefits sought on appeal remain denied, after undertaking any appropriate development, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



